Note: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                       2009-3144


                                     JAMES BLACK,

                                                            Petitioner,

                                            v.

                      DEPARTMENT OF HOMELAND SECURITY,

                                                            Respondent.


        Michael P. Baranic, Gattey and Baranic, APLC, of San Diego, California, argued for
petitioner.

       Elizabeth M. Hosford, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for respondent.
With her on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Todd M. Hughes, Deputy Director.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                        2009-3144

                                     JAMES BLACK,

                                                         Petitioner,

                                             v.

                      DEPARTMENT OF HOMELAND SECURITY,

                                                         Respondent.




                                     Judgment

ON APPEAL from the          Merit Systems Protection Board

in CASE NO(S).              SF0752080191-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

       Per Curiam (MICHEL, Chief Judge, GAJARSA, Circuit Judge, and KENDALL,*
       District Judge).

                            AFFIRMED. See Fed. Cir. R. 36.


                                             ENTERED BY ORDER OF THE COURT




DATED December 10, 2009                       /s/ Jan Horbaly
                                             Jan Horbaly, Clerk



*        The Honorable Virginia M. Kendall, District Judge, of the Northern District of
Illinois, sitting by designation.